     Case 2:20-cv-00411 Document 1 Filed 01/15/20 Page 1 of 18 Page ID #:1




 1
       Yongjin Lee, Esq. [SBN:217768]                                            K.
 2     Sung Woo Choi, Esq. [SBN: 243927]                                         Ja
       LOGOS PROFESSIONAL LAW CORPORATION                                        E
 3
       Equitable Building                                                        34
 4     3435 Wilshire Blvd., Ste. 1810                                            L
       Los Angeles, CA 90010                                                     T
 5
       Phone: (213) 814 -2442                                                    F
 6     Fax: (213) 368-0488
       Attorneys for Plaintiff,                                                  At
 7
       Sang Hee LEE                                                              Va
 8                                                                               Se
 9

10                   IN THE UNITED STATES DISTRICT COURT
11                FOR THE CENTRAL DISTRICT OF CALIFORNIA
12

13
     Sang Hee Lee, a Citizen of South Korea         Case No. 2:20-cv-00411 Lee
14

15
                                    Plaintiff,
                                                    COMPLAINT FOR MANDAMUS
16                     vs.                          AND DECLARATORY JUDGMENT
17
     Sarah M. Kendall, Chief
18 Immigrant Investor Program Office

19 U.S. Citizenship and Immigration
     Services
20 131 M Street NE

21 Washington, DC 20529

22 Kenneth T. (Ken) Cuccinelli, Senior

23 Official Performing the Duties of the
     Director
24 U.S. Citizenship and Immigration

25 Services
     20 Massachusetts Avenue NW
26 Washington, DC 20529

27                                            -1-

28
     Case 2:20-cv-00411 Document 1 Filed 01/15/20 Page 2 of 18 Page ID #:2




 1
     Chad F. Wolf, Acting Secretary
 2 U.S. Department of Homeland Security

 3 3801 Nebraska Ave NW
     Washington, DC 20016
 4

 5 Donald Neufeld, Associate Director
     California Service Center
 6 U.S. Citizenship and Immigration

 7 Services 24000 Avila Road
     Laguna Niguel, CA 92677
 8
 9                               Defendants.

10

11
           COMPLAINT FOR MANDAMUS AND DECLARATORY JUDGMENT
12

13         Plaintiff, Sang Hee LEE, through undersigned counsel, complains of the
14 Defendants, Sarah M. Kendall, Chief, Immigrant Investor Program Office, U.S.

15 Citizenship and Immigration Services; Kenneth T. (Ken) Cuccinelli, Senior Official

16 Performing the Duties of the Director, U.S. Citizenship and Immigration Services;

17 Chad F. Wolf, Acting Secretary, U.S. Department of Homeland Security; Donald

18 Neufeld, Associate Director, California Service Center, U.S. Citizenship and

19 Immigration Services, as follows:

20

21

22                         I.    PRELIMINARY STATEMENT

23         1.     This is an action to compel Defendants and those acting under them to

24 take all appropriate action immediately and forthwith to issue a decision on a Form

25 I-526, Immigrant Petition by Complaint provided by LOGOS PROFESSIONAL

26 LAW CORP. Alien Entrepreneur, that was properly filed by Plaintiff, and received

27                                          -2-

28
     Case 2:20-cv-00411 Document 1 Filed 01/15/20 Page 3 of 18 Page ID #:3




 1 by Defendant, U.S. Citizenship and Immigration Services (“USCIS”), on May 12,

 2 2017. Plaintiff received a simple Request for Clarification (“RFC”) via email from

 3 USCIS on August 20, 2018 and responded to the RFC on August 29, 2018. Plaintiff

 4 has yet to receive a decision on her pending petition, despite multiple inquiries over

 5 the past 16 months after responded to the RFC while most of RFC are decided

 6 within a month. Plaintiff’s petition has been pending for over 32 months and

 7 counting. The average processing time posted by USCIS on its website for a Form

 8 I-526 petition is 32.5 to 49.5 months. See USCIS Processing Time Information for
 9 the Immigrant Investor Program Office, available at https://egov.uscis.gov/processing-

10 times/ (last visited Jan 13, 2020). However, all other LOGOS PROFESSIONAL

11 LAW CORPORATION represented I-526 petitions filed even prior to the Plaintiff’s

12 I-526 filing date, May 12, 2017, for the EB-5 project which Plaintiff joined as a

13 limited partner – with the exception of Plaintiff’s – have been approved by USCIS.

14 Furthermore, considering that a very simple RFC was responded on August 29,

15 2017 and pending for 16 months beyond normal processing times, this unexplained

16 delay is egregious and unreasonable, and Plaintiff respectfully requests that this

17 Court compel Defendants to perform their mandatory duty and issue a decision on

18 his long-pending petition without further delay.

19

20                                    II.   JURISDICTION
           2.     This is a civil action brought pursuant to 28 U.S.C. § 1331 (federal
21
     question jurisdiction) and 28 U.S.C. § 1361 (action to compel an officer of the
22
     United States to perform his duty), to redress the deprivation of rights, privileges,
23
     and immunities secured to Plaintiff, by which statutes jurisdiction is conferred, to
24
     compel Defendants to perform a duty that Defendants owe to Plaintiff. Jurisdiction
25

26

27                                             -3-

28
     Case 2:20-cv-00411 Document 1 Filed 01/15/20 Page 4 of 18 Page ID #:4




 1 is further conferred by 5 U.S.C. §§ 555(b) and 704, the Administrative Procedures

 2 Act (“APA”).

 3         3.     Under 28 U.S.C. § 1361, “[t]he district courts shall have original
 4 jurisdiction of any action in the nature of mandamus to compel an officer or

 5 employee of the United States or any agency thereof to perform a duty owed to the

 6 plaintiff.” The Code of Federal Regulations makes it clear that USCIS has a

 7 mandatory and affirmative duty to adjudicate a properly filed Form I- 526,

 8 Immigrant Petition by Alien Entrepreneur. 8 C.F.R. § 204.6(k)clear that USCIS has
 9 a mandatory and affirmative duty to adjudicate a properly filed Form I- 526,

10 Immigrant Petition by Alien Entrepreneur. 8 C.F.R. § 204.6(k).

11         4.     Section 242 of the Immigration and Nationality Act (“INA”), 8 U.S.C.
12 § 1252, does not deprive this Court of jurisdiction. INA § 242(a)(2)(B) provides that

13 no court shall have jurisdiction to review either (i) “any judgment regarding the

14 granting of” various forms of relief from removal, or (ii) “any other decision or

15 action . . . the authority for which is specified . . . to be in the discretion of the

16 Attorney General or the Secretary of Homeland Security.” Because issuing a

17 decision on a Form I-526 Immigrant Petition by Alien Entrepreneur is neither a

18 judgment regarding the granting of relief from removal nor a decision or action that

19 is specified to be in the sole discretion of the Attorney General or the Secretary of

20 Homeland Security, the Court retains original mandamus jurisdiction over this

21 claim. See Kashkool v. Chertoff, 553 F. Supp. 2d 1131, 1136-1139 (D. Ariz. 2008)

22 (“Numerous district courts . . . which have addressed this specific issue

23 overwhelmingly conclude that . . . the pace at which USCIS processes . . .

24 applications is nondiscretionary and that [8 U.S.C. § 242(a)(2)(B)(ii)] does not bar

25 judicial review.”); see also Liu v. Novak, 509 F. Supp. 2d 1, 4-7 (D.D.C. 2007).

26 Through this complaint, Plaintiff is not challenging a decision on his petition, as no

27                                               -4-

28
     Case 2:20-cv-00411 Document 1 Filed 01/15/20 Page 5 of 18 Page ID #:5




 1 decision has yet been made. Rather, Plaintiff seeks an order compelling Defendants

 2 to take action and render a decision. The relief sought is not discretionary but is, by

 3 definition, a mandatory duty. See Matter of Sealed Case¸ 1512 F.3d 1059, 1063

 4 (D.C. Cir. 1998); see also First Federal Savings and Loan Association of Durham v.

 5 Baker, 860 F.2d 135, 138 (4th Cir. 1988).

 6         5.    The APA also requires USCIS to carry out its duties within a
 7 reasonable time. 5 U.S.C. § 555(b) (providing that “[w]ith due regard for the

 8 convenience and necessity of the parties or their representatives and within a
 9 reasonable time, each agency shall proceed to conclude a matter presented to it”). If

10 the agency fails to render a decision within a reasonable time, the Court has

11 authority under 5 U.S.C. § 706(1) to compel the agency to do so. 5 U.S.C. § 706(1)

12 (conferring power on the U.S. District Courts to compel agencies to perform “action

13 unlawfully withheld or unreasonably delayed”). As set forth below, the delay of

14 more than two years in rendering a decision on Plaintiff’s petition is unreasonable.

15         6.    Finally, this Court has jurisdiction over the present action pursuant to
16 28 U.S.C. § 2201, the Declaratory Judgment Act, to declare Defendants’ failure to

17 act on Plaintiff’s Form I-526 Immigrant Petition by Alien Entrepreneur to be

18 arbitrary and capricious, unconstitutional, and a violation of the INA, the federal

19 regulations, and the APA. See Accardi v. Shaughnessy, 347 U.S. 260 (1954);

20 Peoples v. U.S. Dep’t of Agric., 427 F.2d 561, 565 (D.C. Cir. 1970). See also 5

21 U.S.C. §§ 555(b), 706(1), 706(2).

22

23                                      III.   VEUNUE
24         7.    Venue is proper in the United States District Court for the Central
25 District of California, pursuant to 28 U.S.C. § 1391(e), because this is an action

26 against officers and agencies of the United States in their official capacities, brought

27                                             -5-

28
     Case 2:20-cv-00411 Document 1 Filed 01/15/20 Page 6 of 18 Page ID #:6




 1 in the district where Defendants reside and because many of the events or omissions

 2 giving rise to the claim occurred in this judicial district.

 3         8.     Moreover, Plaintiff’s Form I-526 Immigrant Petitions by Alien
 4 Entrepreneur was received by USCIS California Service Center, which is located in

 5 Laguna Niguel, California. Thus, a substantial part of the events or omissions giving

 6 rise to the claim have occurred or will occur in this judicial district.

 7

 8                                       IV.    PARTIES

 9
           9.     Plaintiff Sang Hee LEE, is a citizen of South Korea who resides in
10
     South Korea. Plaintiff is the Petitioner on a Form I-526, Immigrant Petition by
11
     Alien Entrepreneur filed with USCIS on May 12, 2017.
12
           10.    Defendant Sarah M. Kendall is the Chief of USCIS’s Immigrant
13
     Investor Program Office (“IPO”). This suit is brought against Ms. Kendall in her
14
     official capacity, as the IPO is the component of USCIS responsible for adjudicating
15
     Form I-526 Petitions by Alien Entrepreneur.
16
           11.    Defendant Kenneth T. (Ken) Cuccinelli is the Senior Official
17
     Performing the Duties of the Director, U.S. Citizenship and Immigration Services.
18
     This suit is brought against Senior Official Performing the Duties of the Director
19
     Cuccinelli in his official capacity, as USCIS is the component of the Department of
20
     Homeland Security (“DHS”) responsible for adjudicating Form I-526 Petitions by
21
     Alien Entrepreneur.
22
           12.    Defendant Chad F. Wolf is the Acting Secretary of Homeland
23
     Security. This suit is brought against Acting Secretary Wolf in his official capacity,
24
     as he is charged with overseeing the actions of DHS, including determinations on
25
     Form I-526 Petitions by Alien Entrepreneur.
26

27                                             -6-

28
     Case 2:20-cv-00411 Document 1 Filed 01/15/20 Page 7 of 18 Page ID #:7




 1         13.    Defendant Donald Neufeld, Associate Director, USCIS California
 2 Service Center. This suit is brought against Associate Director Neufeld in his

 3 official capacity as he oversees all activities at Laguna, California (USCIS

 4 California Service Center) in which Plaintiff’s I-526 Petition was filed on May 12,

 5 2017.

 6

 7                     V.     FACTS AND PROCEDURAL HISTORY

 8
      A. The EB-5 Immigrant Investor Program
 9

10
           14.    Through passage of the Immigration Act of 1990, Congress created the
11
     USCIS Immigrant Investor Program, also known as the Employment-Based Fifth
12
     Preference (“EB-5”) Program. Pub. L. No.101-649, § 121(a), 104 Stat. 4978, 4989-
13
     90 (1990) (codified at INA§ 203(b)(5), 8 U.S.C. § 1153(b)(5)). The EB-5 Program’s
14
     purpose is to stimulate the U.S. economy through job creation and capital
15
     investment by foreign investors. Under the EB-5 Program, foreign investors have
16
     the opportunity to obtain U.S. lawful permanent resident status for themselves, their
17
     spouses, and their minor unmarried children by making a certain level of
18
     capital investment and associated job creation or preservation in the United States.
19
     In 1993, Congress announced a related pilot program–now known simply as the
20
     “Immigrant Investor Program” –that introduced the concept of the “regional center.”
21
     Department of Commerce, Justice and State, the Judiciary, and Related Agencies
22
     Appropriations Act of 1993. Pub. L. No. 102-395, § 610, 106 Stat. 1828, 1874
23
     (1992). Regional centers were designed to pool investor money in a defined industry
24
     and promote economic growth in a specific geographic area.
25

26

27                                            -7-

28
     Case 2:20-cv-00411 Document 1 Filed 01/15/20 Page 8 of 18 Page ID #:8




 1         15.    The regional center model within the Immigrant Investor Program
 2 offers an immigrant investor already-defined investment opportunities, thereby

 3 reducing his or her responsibility to identify acceptable investment vehicles. Either

 4 U.S. citizens or foreign nationals can operate regional centers, which can be any

 5 economic unit, public or private, that is engaged in the promotion of economic

 6 growth, improved regional productivity, job creation, or increased domestic capital

 7 investment.

 8         16.   The EB-5 Program has three principal elements: (1) the immigrant’s
 9 investment of capital, (2) in a new commercial enterprise, (3) that creates jobs.

10         17.    The statute governing the EB-5 Program provided that the immigrant
11 investor must invest at least $1,000,000 in capital in a new commercial enterprise

12 that creates not fewer than ten jobs. 8 U.S.C. § 1153(b)(5)(C)(i). An exception

13 existed if the immigrant investor invests his or her capital in a new commercial

14 enterprise that is principally doing business in, and creates jobs in, a “targeted

15 employment area.” In such case, the immigrant investor must invest a minimum of

16 $500,000 in capital. 8 U.S.C. § 1153(b)(5)(C)(ii); 8 C.F.R. § 204.6(f)(2).

17         18.    The statute governing the EB-5 Program defines a “targeted
18 employment area” as, at the time of investment, a rural area or an area that has

19 experienced unemployment of at least 150 percent of the national average rate. 8

20 U.S.C. § 1153(b)(5)(B)(ii). Under 8 C.F.R. § 204.6(i), a state government may

21 designate a geographic or political subdivision within its boundaries as a targeted

22 employment area based on high unemployment in that area.

23         19.   A “commercial enterprise” is defined as “any for-profit activity formed
24 for the ongoing conduct of lawful business.” 8 C.F.R. § 204.6(e). Commercial

25 enterprises established after November 29, 1990, are considered “new” commercial

26 enterprises for purposes of the EB-5 Program. Id.

27                                            -8-

28
     Case 2:20-cv-00411 Document 1 Filed 01/15/20 Page 9 of 18 Page ID #:9




 1         20.     The job-creation requirement for EB-5 participants provides that the
 2 investment must create no fewer than ten full-time jobs in the United States for

 3 authorized workers, not including the immigrant investor, his or her spouse, and any

 4 sons or daughters the investor may have. 8 U.S.C. § 1153(b)(5)(A)(ii).

 5

 6
      B. Plaintiff’s Form I-526 Petition under the EB-5 Program
           21.    Pursuant to 8 C.F.R. §204.6(j), Ms. Sang Hee LEE (“Ms. LEE”) has
 7
     made a qualifying investment in a new commercial enterprise under the auspices of
 8
     the Related New York City Metro Regional Center, LLC (the “RNYCMRC”),
 9
     which will result in the indirect creation of ten or more jobs.
10
           22.    On December 4, 2013, Defendant USCIS approved Related New York
11
     City Metro Regional Center, LLC (the “RNYCMRC”) for participation in the
12
     regional center pilot program as a designated regional center.
13
           23.     On August 30, 2016, HY Manhattan Tower A-9 LLC was created to
14
     aggregate up to $87.5 million of capital commitments, which will make a loan to
15
     Related Hudson Yards, LLC, that in turn will make a mirror loan of the EB-5
16
     proceeds to HY Manhattan Tower LLC for the project of development and
17
     construction of a 69-story, approximately 1,270 feet tall office tower (“Project”).
18
           24.     On July 11, 2016, USCIS approved the Project as a qualifying EB-5
19
     investment as RNYCMRC had shown by a preponderance of the evidence that each
20
     new commercial enterprise and their investment in HY Manhattan Tower, LLC is
21
     likely to result in the creation of at least 17,102 jobs.
22
           25.     On March 22, 2017, Plaintiff, Ms. Sang Hee LEE, wired the amount of
23
     USD 560,000 from her KB Kookmin Bank account 577968-11-001756 to Signature
24
     Bank escrow account for Related Hudson Yards, LLC. HY Manhattan Tower A-9
25
     LLC admitted Plaintiff as a limited partner.
26

27                                               -9-

28
  Case 2:20-cv-00411 Document 1 Filed 01/15/20 Page 10 of 18 Page ID #:10




 1        26.    On May 12, 2017, USCIS received Plaintiff’s Form I-526, Immigrant
 2 Petition by Alien Entrepreneur. Plaintiff’s application included all initial evidence

 3 necessary to accompany an I-526 petition. 8 C.F.R. § 204.6(j). Specifically,

 4 Plaintiff’s I-526 submission included a completed Form I-526 with the appropriate

 5 filing fee of $3,675. 8 C.F.R. § 103.7(b)(1)(i)(W); a Project Memorandum supported

 6 by a Comprehensive Business Plan; and a Petitioner Memorandum establishing the

 7 lawful source of capital invested by the Plaintiff and tracing the remittance of

 8 Plaintiff’s capital to the escrow account.
 9        27.    On May 16, 2017, USCIS issued an I-526 Receipt Notice with Case
10 Number WAC1790328115.

11        28.    The application was received by USCIS’s California Service Center
12 and subsequently transferred to the USCIS Immigrant Investor Program Office

13 (“IPO”) in Washington, D.C. The IPO was established as a program office to be

14 devoted exclusively to EB-5 adjudications. See USCIS Executive Summary of Feb.

15 26, 2014 EB-5 Stakeholder Teleconference, available at

16 https://www.uscis.gov/sites/default/files/USCIS/Outreach/Notes%20from%20Previo

17 us%20Engagements/PED-EB5-ExecSummary_02-26-14.pdf.

18        29.    On August 20, 2018, USCIS issued a Request for Clarification via
19 email requesting a response within 10 business days of the date of the email.

20        30.    On August 29, 2018, Plaintiff responded to the RFC email with
21 supporting documents via email.

22        31.    On December 27, 2018, Plaintiff filed an inquiry requesting the current
23 status of the case via email.

24        32.    On February 8, 2019, Plaintiff filed a second inquiry requesting the
25 current status of the case via email.

26

27                                              -10-

28
  Case 2:20-cv-00411 Document 1 Filed 01/15/20 Page 11 of 18 Page ID #:11




 1         33.    In response to Plaintiff’s second case status inquiry, an unnamed IPO
 2 official stated in an e-mail dated February 11, 2019, that Plaintiff’s case is “within

 3 normal processing time.”

 4         34.    On February 25, 2019, Plaintiff filed an inquiry for the 3rd time,
 5 requesting the current status of the case via email.

 6         35.    On June 14, 2019, Plaintiff filed an ESCALATE inquiry for the 4th
 7 time, requesting the current status of the case via email.

 8         36.    In response to Plaintiff’s fourth case status inquiry, an unnamed IPO
 9 official stated in an e-mail dated June 28, 2019, that Plaintiff’s case “currently

10 assigned to a USCIS Officer.”

11         37.    On August 8, 2019, Plaintiff called USCIS and talked to an unnamed
12 official with the IPO who stated that Plaintiff’s application is “currently under

13 normal processing time with the IPO.” The official responded that as of August 8,

14 2019 USCIS was currently reviewing the cases filed on 08/12/2015 or earlier.

15         38.    According to information posted on USCIS’s website as of January 7,
16 2020, the average processing time for a Form I-526 petition filed with the IPO is

17 32.5 to 49.5 months. See USCIS Processing Time Information for the Immigrant

18 Investor Program Office, available at https://egov.uscis.gov/processing-times/ (last visited

19 Jan 13, 2020). Plaintiff’s application has now been pending for more than 32 months

20 and counting.

21         39.    However, all other LOGOS PROFESSIONAL LAW CORPORATION
22 represented I-526 petitions field even prior to the Plaintiff’s I-526 filing date, May

23 12, 2017, for the Project – with the exception of Plaintiff’s – have been approved by

24 USCIS.

25         40.    Furthermore, considering that a very simple RFC was responded on
26 August 29, 2017 and pending for 16 months beyond normal processing times, this

27                                              -11-

28
  Case 2:20-cv-00411 Document 1 Filed 01/15/20 Page 12 of 18 Page ID #:12




 1 unexplained delay is egregious and unreasonable, and Plaintiff respectfully requests

 2 that this Court compel Defendants to perform their mandatory duty and issue a

 3 decision on his long-pending petition without further delay.

 4

 5                                VI.    CAUSE OF ACTION

 6        41. Plaintiff re-alleges and incorporates by reference, as if fully set forth
 7 herein, the allegations in paragraphs 1-40 above.

 8        42. Plaintiff’s Form I-526 has been pending for more than 32 months, which
 9 amounts to a full year beyond normal processing times for Form I-526 petitions and

10 a year and a half beyond Congress’s preferred 180-day adjudication timeline. See 8

11 U.S.C. § 1571 (“It is the sense of Congress that the processing of an immigration

12 benefit application should be completed not later than 180 days after the initial filing

13 of the application, except that a petition for a nonimmigrant visa under section

14 1184(c) of this title should be processed not later than 30 days after the filing of the

15 petition.”).

16        43. USCIS has approved all other petitions filed by immigrant investors in ,
17 with the sole exception of the Form I-526 Petition filed by Plaintiff. Defendants

18 have failed to supply any reason for the disparate treatment accorded Plaintiff’s

19 petition.

20        44. Plaintiff has submitted multiple inquiries to the relevant USCIS
21 authorities, but Defendants have offered no explanation for their persistent delay and

22 no indication whether a decision on the petition is imminent. In fact, Defendants’

23 responses to other limited partners for the EB-5 project which Plaintiff joined as a

24 limited partner have been approved by USCIS. On August 29, 2017, via a simple

25 RFC was responded and pending for 16 months beyond normal processing wherein

26 unexplained delay is egregious and unreasonable.

27                                            -12-

28
  Case 2:20-cv-00411 Document 1 Filed 01/15/20 Page 13 of 18 Page ID #:13




 1
           45.   Consequently, Plaintiff seeks to compel Defendants to make a decision

 2
     on his long-pending I-526 petition without further unreasonable delay. The relief

 3
     sought is not discretionary, but mandatory. See 8 U.S.C. § 1153(b)(5)(A) (“Visas

 4
     shall be made available … to qualified immigrants seeking to enter the United States

 5 for the purpose of engaging in a new commercial enterprise (including a limited

 6 partnership) ….”) (emphasis added); see also Northern States Power Co. v. U.S.

 7 Dep’t of Energy, 128 F.3d 754, 761 (D.C. Cir. 1997) (issuing writ of mandamus to

 8 government defendant “from excusing its own delay” in complying with a clear
 9 statutory obligation). Plaintiff does not have any alternative means to obtain a

10 decision on his petition and his right to issuance of the writ is “clear and

11 indisputable.” Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271, 289

12 (1988); see also Matter of Sealed Case, 151 F.3d at 1063 (holding that mandamus is

13 an appropriate remedy whenever a party demonstrates a clear right to have an action

14 performed by a government official who refuses to act and that no other adequate

15 means to attain the relief exist).

16         46.   Plaintiff has met all filing requirements for his Form I-526 petition. He

17 filed in a timely manner and paid the appropriate fees. Nonetheless, due to the

18 continued delay of Defendants, Plaintiff has had to wait more than 2 years and

19 counting for a decision on his petition. Such an unreasonable and unexplained delay

20 should be promptly remedied by this Court.

21         48.   As all administrative remedies have now been exhausted, and Plaintiff
22 is suffering a continuing harm due to Defendants’ persistent delay, there exists no

23 other adequate remedy than the filing of this mandamus complaint. Accordingly,

24 Plaintiff respectfully urges this Court to assume jurisdiction and compel Defendants

25 and those acting under them to render a decision on his Form I-526 petition.

26

27                                            -13-

28
  Case 2:20-cv-00411 Document 1 Filed 01/15/20 Page 14 of 18 Page ID #:14




 1
                                         VII. CLAIMS

 2

 3
           49.    A mandamus plaintiff must demonstrate that: (i) he or she has a clear

 4
     right to the relief requested; (ii) the defendant has a clear duty to perform the act in

 5 question; and (iii) no other adequate remedy is available. Iddir v. INS, 301 F.3d 492,

 6 499 (7th Cir. 2002); see also Liberty Fund, Inc. v. Chao, 394 F. Supp. 2d 105, 113

 7 (D.D.C. 2005). Plaintiff meets these criteria.

 8         50.    First, Plaintiff has a clear right to the relief requested, as he has fully

 9 complied with all the statutory and regulatory requirements for filing a Form I-526

10 petition, including the submission of all necessary initial documentation and the

11 payment of all required fees. Defendants have willfully and unreasonably failed to

12 make a decision or provide any information about the status of the petition other

13 than that it remains pending with the IPO. Defendants are required by regulation to

14 make a decision on Plaintiff’s petition. See 8 C.F.R. § 8 C.F.R. § 204.6(k) (“The

15 petitioner will be notified of the decision ….). Moreover, pursuant to 5 U.S.C. §§

16 555(b) and 702 (APA), “[w]ith due regard for the convenience and necessity of the

17 parties or their representatives and within a reasonable time, each agency shall

18 proceed to conclude a matter presented to it.” (Emphasis added).

19         51.    Second, Defendants have a clear duty to act upon and make a decision
20 on Plaintiff’s I-526 petition. This duty is owed under the INA and the federal

21 regulations and, by charging a filing fee, Defendant USCIS has created for itself an

22 obligation to process and adjudicate the application. See INA § 286(m); 8 C.F.R. §

23 103.7(b)(1). See also Lujan v. Defenders of Wildlife, 504 U.S. 555, 561-62 (1992)

24 (“When the suit is one challenging government action or inaction, [and] the plaintiff

25 is himself an object of the action (or foregone action) at issue, . . . there is ordinarily

26

27                                              -14-

28
  Case 2:20-cv-00411 Document 1 Filed 01/15/20 Page 15 of 18 Page ID #:15




 1
     little question that the action or inaction caused him injury, and that a judgment

 2
     preventing or requiring the action will redress it.”); Manmohanjit Singh v. Still, 470

 3
     F. Supp. 2d 1064, 1067 (N.D. Cal. 2007) (noting that regulations reflect a

 4
     nondiscretionary duty to process applications for immigration benefits).

 5          52.   Although there is no statutory deadline for rendering a decision on a

 6 Form I-526 petition, there is a nondiscretionary duty to take such action within a

 7 reasonable period of time. See 5 U.S.C. §§ 555(b), 706(1). Defendants have failed to

 8 perform this duty and have, in fact, far exceeded their own estimated processing
 9 times.

10          53.   Third, the Court should compel Defendants to issue a decision on

11 Plaintiff’s long-pending petition, because no other adequate remedy is available to

12 Plaintiff. Defendants have inexplicably and unreasonably failed to perform their

13 clear duty to act. Despite Plaintiff’s filing of all necessary documentation, payment

14 of all required fees, and submission of inquiries through multiple channels,1 no

15 decision or explanation for the continued delay has been issued. Plaintiff has now

16 exhausted all available administrative remedies and mandamus action is appropriate.

17 28 U.S.C. § 1361; 28 U.S.C. § 1331.

18          54.   Mandamus action is also appropriate because Defendants have failed to
19 act within a reasonable period of time. See, e.g., Liu, 509 F. Supp. 2d at 8-9 (holding

20 that the APA requires the government to act within a reasonable period of time);

21 Saleem v. Keisler, 520 F. Supp. 2d 1048, 1055 (W.D. Wis. 2007) (same).

22          55.   Generally, in determining what is “unreasonable,” courts may look to a
23 variety of factors, including any Congressional guidance on what it considers to be

24 reasonable, internal operating procedures established by the agency, processing

25 times in similar cases, the source of the delay, and the facts of the particular case.

26 See TRAC v. FCC, 750 F.2d 70, 80 (D.C. Cir. 1984). A court need not “find any

27                                            -15-

28
  Case 2:20-cv-00411 Document 1 Filed 01/15/20 Page 16 of 18 Page ID #:16




 1
     impropriety lurking behind agency lassitude in order to hold that agency action is

 2
     unreasonably delayed.” Saleem, 520 F. Supp. 2d at 1058-59. The delay in making a

 3
     decision on Plaintiff’s petition extends well beyond Congress’s guideline of 180

 4
     days for immigration benefits under 8 U.S.C. § 1571. Considering all of these

 5 factors, Defendants’ delay is plainly unreasonable.

 6         56.   As Defendants have failed to carry out their mandatory duty to make a

 7 decision on Plaintiff’s Form I-526 petition, and have unreasonably delayed action

 8 for more than two years without stated justification, and as Plaintiff has exhausted
 9 all available administrative remedies, this Court should instruct Defendants to make

10 a decision on Plaintiff’s petition without further unreasonable delay. See 28 U.S.C.

11 §§ 1331, 1361; 5 U.S.C. §§ 555(b), 706(1).

12         57.   Defendants’ delay is without justification and has forced Plaintiff to

13 resort to this Court for relief, and Plaintiff is entitled to attorney’s fees pursuant to

14 the Equal Access to Justice Act (“EAJA”). 28 U.S.C. § 2412(d)(2).

15
                                 VIII. PRAYER FOR RELIEF
16

17 WHEREFORE, Plaintiff prays that this Court:

18      1. Compel Defendants and those acting under them to perform their duty to
19         render a decision on Plaintiff’s Form I-526 petition without further delay;
20      2. Enter a declaratory judgment that Defendants’ unreasonable delay violates the
21         INA, federal regulations, and the APA, and that such delay is arbitrary and
22         capricious;
23      3. Grant reasonable attorney’s fees and costs to Plaintiff under the Equal Access
24         to Justice Act; and
25      4. Grant such other and further relief as this Court deems appropriate under the
26         circumstances.
27                                             -16-

28
 Case 2:20-cv-00411 Document 1 Filed 01/15/20 Page 17 of 18 Page ID #:17




 1

 2 Respectfully submitted this 14th day of January 2020,

 3

 4

 5

 6
                             LOGOS PROFESSIONAL LAW CORPORATION
 7

 8
 9

10                                 _____________________________________
                                   Sung Woo Choi
11
                                   Attorney for Plaintiff
12                                 Sang Hee Lee
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                         -17-

28
     Case 2:20-cv-00411 Document 1 Filed 01/15/20 Page 18 of 18 Page ID #:18



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                            -18-
28
